—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 20, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
There is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s finding that claimant was not totally unemployed during the period that he was receiving unemployment insurance benefits. Claimant and his brother were partners in a business that purchased used vehicles for repair and resale. In 1993, they decided to close the business as a result of decreasing sales and began to liquidate their inventory so that they could ultimately surrender their dealership license. While claimant was receiving benefits from July 18, 1993 to December 31, 1993, the company maintained a bank account and received utility and telephone services. Also during that time period, claimant executed documents transferring title to several vehicles from the business to his brother individually, shared in business expenses and claimed those expenses as deductions on his 1993 personal income tax returns. In our view, this proof sufficiently supports the conclusion that claimant stood to gain financially from his *624activities in connection with the business (see, Matter of Tyk [Sweeney], 220 AD2d 907; Matter of Ranee [Hudacs], 196 AD2d 930). We have reviewed claimant’s arguments to the contrary and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.